Citation Nr: 1609472	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange (AO) exposure. 

2.  Entitlement to service connection for Hodgkin's disease, to include as due to AO exposure.

3.  Entitlement to service connection for a seizure disorder, to include as due to AO exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO denied service connection for diabetes mellitus, type 2, seizure disorder and Hodgkin's disease, each to include as due to Agent Orange exposure.  The Veteran appealed the RO's June 2009 rating action to the Board. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript is of record. At the hearing, the Veteran submitted additional evidence (i.e., service personnel records, statements from fellow service personnel and copies of photographs of the Veteran taken during his military service) along with a waiver of initial RO consideration.  Thus, a remand is not necessary in this instance. 38 C.F.R. § 20.1304 (2015).

In January 2012, the Board remanded the matters on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

In April 2013 and February 2016, the Veteran waived initial RO consideration of additional evidence received by VA subsequent to issuance of an April 2013 Supplemental Statement of the Case (SSOC).  (See 30-Day Waiver, signed by the Veteran in April 2013 and Veteran's attorney's February 2016 written argument to VA).  Thus, a remand to have the RO initially consider this evidence is not required.  38 C.F.R. § 20.1304 (2015).

The Veteran was initially represented by Disabled American Veterans in the instant appeal.  In a May 2015 VA Form 21-22, the Veteran appointed the attorney listed on the title page herein.  

Also developed for appellate consideration at the time of the Board's January 2012 remand was the issue of entitlement to service connection for tinnitus.  By an April 2013 rating action, the RO granted service connection for tinnitus; an initial 10 percent evaluation was assigned, effective January 27, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal). 

As noted by Board in January 2012, the issue of entitlement to service connection for a bilateral hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a seizure disorder, to include as due to AO exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran was exposed to herbicides while stationed at Takhli Royal Thai Air Base, Thailand, from July 1968 to July 1969.

2.  The evidence is in equipoise; diabetes mellitus, type 2, and Hodgkin's disease is presumed to have been incurred during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Affording the Veteran all reasonable doubt, the criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  Affording the Veteran all reasonable doubt, the criteria for service connection for Hodgkin's disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as the disposition reached in the claims for diabetes mellitus, type 2, and Hodgkin's disease, each to include as due to AO exposure, is fully favorable to the appellant, the need to discuss the RO's compliance with the VA's duties to notify and assist is obviated.

The Veteran seeks service connection, in part, for diabetes mellitus, type 2, and Hodgkin's disease.  He contends, in part, that these diseases are a result of having been exposed to Agent Orange while working on the flight line at Takhli Air Base, Thailand, from July 1968 to July 1969.  In addition, he maintains that he resided in "hooches" and barracks that were located approximately 200 yards from the base perimeter that had been sprayed with herbicides.  The Veteran avers that when he left the base, he had to cross the base perimeter.  (See March 2011 Transcript (T.) at pages (pgs.) 5-8; P.P.'s February 2012 statement to VA; R.T.'s and E. I.'s statements, received by VA in February 2012; and, Veteran's July 2015 Affidavit).

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including diabetes mellitus and Hodgkin's disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Also, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases associated with herbicide exposure for purposes of the presumption are specified by regulation and include, but are not limited to, diabetes mellitus, type 2, and Hodgkin's disease.  38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

VA has extended the presumption of service connection for diseases listed under 3.309(e), such as diabetes mellitus, type 2, and Hodgkin's disease, to veterans who served in Korea in or near the demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, or in Thailand at certain designated bases and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed.  38 C.F.R. § 3.307I(a)(6)((iv); see also Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C, Paragraph 10, Subsection (p). 

Here, the Veteran contends that his diabetes mellitus, type 2, and Hodgkin's disease are a result of having been exposed to Agent Orange while working on the flight line at Takhli Air Base, Thailand, from July 1968 to July 1969.  In addition, he maintains that he resided in "hooches" and barracks that were located approximately 200 yards from the base perimeter that had been sprayed with herbicides.  Thus, the above-cited presumption of exposure to Agent Orange based on his service in Thailand under 3.309 (e) applies to his claim. 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. 
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In the decision herein, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for diabetes mellitus, type 2, and Hodgkin's disease based on his herbicide exposure in Thailand.  At the outset, the Board finds that the medical evidence of record clearly reflects that the Veteran has been diagnosed with, and has received treatment for, diabetes mellitus, type 2, and Hodgkin's disease.  (See January and February 2010 VA treatment reports, reflecting diagnoses of the same, labeled as "CAPRI" treatment records, dated from February 2010 to January 2012, and uploaded to the Veteran's Virtual VA electronic record on January 18, 2012).  

There is official evidence to support the Veteran's contention that he was exposed to herbicides while stationed at Takhli Royal Air Base, Thailand.  The Veteran's service personnel records reflect, in part, that he was stationed at Takhli Royal Thai Air Force Base, Thailand (RTAFB) for the United States Air Force, as an electronic warfare specialist with the 355 A&EMSq from July 18, 1968 to early July 1969.  Regarding exposure to herbicides during his service at Takhli RTAB, a declassified Department of Defense (DoD) Report written in 1973, "Project CHECO Southeast Asia Report: Base Defense in Thailand," indicated that there was no tactical use of herbicides in Thailand after 1964.  However, there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to pesticides and herbicides.  Security police units, especially dog handlers, were known to have walked the perimeter.  Any submission of a case to the Joint Services Records Research Center (JSRRC) for further information had to be limited to a time frame of 60 days.  The memorandum further states that the VA Compensation and Pension Service (C&P) had determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

In addition, in a June 2005 letter from the Department of the Army to the Honorable Lane Evans, it was indicated, in part, that "Because commanders were at liberty to use herbicides for defoliation around their activities using either handheld or vehicle mounted units, with no account, required, we do not have any more specific information."  (See Department of the Army's June 2005 letter to the Honorable Lane Evans). 

Other evidence of record that is supportive of the claim is a May 2010 C&P bulletin that identified several bases in Thailand, including Takhli RTAFB.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence.  See also M21-1MR at IV.ii.2.C.10.qq. 

Finally, in support of the claim are the Veteran's testimony before the undersigned and his statements, as well as those of fellow service mates who had served either with the Veteran at Takhli RTAFB from July 1968 to July 1969 or one year previously, to the effect that they were exposed to herbicides from having worked on the flight line at Takhli RTAFB, from having resided in "hooches" and barracks that were close to the base perimeter, and from having to walk across the perimeters to leave the base.  (See March 2011 T. at pgs. 5-8; P.P.'s February 2012 statement to VA; R.T.'s and E. I.'s statements, received by VA in February 2012; and Veteran's July 2015 Affidavit). The Veteran also submitted accompanying photographs of Royal Takhli RTAFB that depicted the location of the non-commissioned officers NCOs hooches and other facilities that were close to the base's perimeter.  (See photographs of Royal Takhli RTAFB, received by VA in February 2012).   

Evidence against the claim includes a July 2012 response from JSRRC indicating that it had researched the available historical information for 355th Tactical Fighter Wing (TFW), the higher headquarters for the 355th Armament and Electronic Maintenance Squadron (A&EMS, stationed at Takhli RTAFB for the period from July through September 1968.  JSRRC concluded that it was unable to verify that the Veteran had been exposed to Agent Orange or tactical herbicides during his tour at Takhli RTAFB or that his duties required him to be on or near the perimeters of the base.  To date, historical information does not document Agent Orange or tactical herbicide spraying, testing or storage at Takhli RTAFB, Thailand during the period from July through September 1968.  (See JSRRC's July 2012 memorandum to VA).  

The Veteran's hearing testimony accompanied by photographs shows service near the base perimeter on a factual basis.  The Veteran's credibility has not been called into question by any other evidence of record.  Given the foregoing, the Board resolves reasonable doubt in favor of the Veteran and finds that he was exposed to herbicides during his service at Takhli RTAFB, Thailand.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As noted previously herein, diabetes mellitus, type 2, and Hodgkin's disease are diseases associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  VA medical records suggest that these diseases manifested to a compensable degree after service.  Id.  Accordingly, service connection for diabetes mellitus, type 2, and Hodgkin's disease as a result of inservice herbicide exposure is warranted. 


ORDER

Service connection for diabetes mellitus, type 2, as a result of inservice herbicide exposure is granted.

Service connection for Hodgkin's disease as a result of inservice herbicide exposure is granted.


REMAND

In view of the Board's favorable decision finding that the Veteran was exposed to herbicides during his period of active military service with the United States Air Force at Takhli RTAFB, Thailand from July to September 1968, it finds that the Veteran should be scheduled for a VA examination by an appropriate specialists to determine the etiology of any currently present seizure disorder, to include its relationship to the Veteran's presumed exposure to herbicides during his active service at Takhli RTAFB, Thailand.

Accordingly, the case is REMANDED to the RO for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any currently present seizure disorder.  The following considerations will govern the examination:

(a) The Veteran's claims file  must be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file. 

(b) In reaching all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion. 

(c) The examiner must provide a response to the following question:  Is it at least as likely as not (50 percent or greater probability) that any currently present seizure disorder is etiologically related to, or had its onset during, the Veteran's period of active military service.  The examiner is hereby informed that the Veteran's exposure to herbicides during his period of active military service at Takhli, RTAFB for the period from July 1968 to July 1969 is presumed.

It is critical that a complete rationale, including the medical and factual basis, be articulated for any opinion rendered.

2  After the above has been completed, the AOJ should review the claims file and electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action. 

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for a seizure disorder, to include as due to AO exposure.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of an April 2013 SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for service connection for a seizure disorder, to include as due to AO exposure, to include a summary of the relevant evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


